Action by *1067infant plaintiff to recover damages for personal injuries, and by father for medical expenses and loss of services. The court granted the plaintiffs’ motion to set aside the verdict as inadequate, and then granted the defendant’s motion for a directed verdict. Judgment in favor of defendant reversed on the law and a new trial granted, with costs to the appellants to abide the event. Plaintiffs’ testimony was that the infant plaintiff, age seven and a half years, calling for family laundry, put in his pocket some lye from an open barrel of lye kept for use on defendant’s premises, and thereby suffered bums. Whether the infant plaintiff was an invitee, and the defendant guilty of negligence and the infant free from contributory negligence, were questions of fact for the jury. (Collentine v. City of New York, 279 N. Y. 119.) Nolan, P. J., Carswell, Johnston, Adel and MacCrate, JJ., concur.